Citation Nr: 1521314	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-24 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977 and from February 1980 to November 1982.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective October 28, 2010, the date of the Veteran's claim. 

In August 2013, the RO issued a rating decision granting service connection and assigned a 10 percent disability rating for post-traumatic stress disorder (PTSD), effective October 28, 2010, which had previously been on appeal after being denied by the RO's January 2012 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  During the appeal period, bilateral hearing loss was shown to have been productive of no more than a Level I hearing impairment in each ear.

2.  The Veteran's service-connected bilateral hearing loss does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the service-connected bilateral hearing loss, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the January 2012 rating decision, the RO issued letters in December 2010 and August 2011 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in April 2011 and October 2013.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2011 and October 2013 VA examinations obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a noncompensable evaluation throughout the appeal period.  As will be detailed below, the Board finds that the noncompensable evaluation should not be disturbed; therefore, a staged rating is not warranted.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2014); Table VI; and Table VII (also DC 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2014).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks an initial disability rating in excess of the currently assigned noncompensable evaluation for his bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

The Board observes that the April 2011 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
30
40
30
LEFT
20
25
30
55
33

Average pure tone threshold was 30 decibels in the right ear with speech recognition ability of 96 percent, and average pure tone threshold was 33 decibels in the left ear with speech recognition ability of 96 percent.

Applying the results of the Veteran's April 2011 VA audiogram reveals no worse than Level I hearing acuity in the each ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating was warranted for bilateral hearing loss based on the April 2011 VA examination.
In October 2013, the Veteran was afforded a second VA audiological examination and the report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
30
35
29
LEFT
25
25
30
35
29

Average pure tone threshold was 29 decibels in the right ear with speech recognition ability of 94 percent, and average pure tone threshold was 29 decibels in the left ear with speech recognition ability of 94 percent.

When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded that he has to wear two hearing aids because of his hearing impairment.  Further, the Veteran stated that when he is not wearing hearing aids it affects his daily activities such as driving.  See, e.g., VA examination report dated October 2013.

Applying the results of the Veteran's October 2013, VA audiogram reveals no worse than Level I hearing acuity in the each ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is also warranted for bilateral hearing loss based on the October 2013 VA examination.

In an October 2013 statement, the Veteran described the severity of his hearing loss symptomatology.  He stated that during the October 2013 VA examination, he had difficulties hearing, because he was not able to wear his hearing aid.  He also stated that he has difficulty hearing police and fire sirens.  

The Board notes that a January 2011 VA audiology consultation report shows audiometric findings and speech discrimination scores, but did not indicate whether the speech discrimination testing utilized Maryland CNC guidelines in accordance with 38 C.F.R. § 4.85(a).  Additionally, pure tones thresholds were not shown at all four frequencies Hertz bilaterally.  In any event, the findings rendered in the January 2011 VA audiology consultation report are generally consistent with those reported by the April 2011 and October 2013 VA examiners.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable disability rating assigned for the Veteran's service-connected bilateral hearing loss.

Additionally, the Board finds that the Veteran's bilateral hearing loss does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
Here, the rating criteria specifically address the Veteran's hearing loss.  As indicated above, the October 2013 VA examiner noted that the Veteran complained of having to wear two hearing aids and his hearing loss affects his daily activities such as driving; however, these symptoms are contemplated in the rating criteria above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently noncompensable disability rating is appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his bilateral hearing loss is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The October 2013 VA examination report reflects that the Veteran wears two hearing aids because of his hearing impairment and it affects his daily activities such as driving.  However, the Veteran has made no contentions that his bilateral hearing loss has prevented him from obtaining or maintaining substantially gainful employment.  A clear preponderance of the evidence is against a finding that the severity of the hearing loss warrants a TDIU.

For reasons and bases stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his bilateral hearing loss.  The claim is therefore denied.


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


